Citation Nr: 1228643	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's chronic right ankle sprain residuals, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable disability evaluation for the Veteran's erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had honorable active service from October 1, 1991, to September 30, 1995.  He had additional active service from October 1, 1995, to May 15, 1998, from which he received a bad conduct discharge.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied increased disability evaluations for the Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment and erectile dysfunction and his chronic right ankle sprain residuals.  In August 2007, the RO recharacterized the Veteran's left inguinal hernia disability as left inguinal hernia repair residuals with ilioinguinal nerve entrapment evaluated as 10 percent disabling and erectile dysfunction evaluated as noncompensable; granted special monthly compensation based on the loss of use of a creative organ; and effectuated the awards as of January 4, 2005.  In August 2010, the Board remanded this matter for additional action.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   

The issues of increased evaluations for the Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment and erectile dysfunction are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  



FINDING OF FACT

The Veteran's chronic right ankle sprain residuals have been shown to be productive of no more than an antalgic gait; the use of an ankle brace; an ankle range of motion of dorsiflexion to 20 degrees and plantar flexion to 30 degrees; joint instability; and small bony fragments projecting off the medial malleolus.  


CONCLUSION OF LAW

The criteria for a 20 evaluation for the Veteran's right ankle sprain residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In regards to the issue of an increased evaluation for the Veteran's right ankle sprain residuals, the Board finds that VA has satisfied its duty to notify under the VCAA.  VCAA notices were provided to the Veteran in January 2005, September 2005, May 2006, and August 2010 which informed the Veteran of the evidence generally needed to support a claim of entitlement to an increased evaluation and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The January 2005 VCAA notice was issued prior to the July 2005 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in the May 2006 statement of the case (SOC) and June 2007 and October 2011 supplemental statements of the case (SSOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's claim has been remanded by the Board for additional action which included affording the Veteran further orthopedic evaluation.  The Veteran was afforded a January 2011 VA examination for compensation purposes.  The examination report has been incorporated into the record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that all relevant evaluation and tests were performed.  The examiner also noted reviewing the claims folders extensively.  As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In October 2010, the Veteran was requested to provide appropriate releases so that relevant private treatment records could be obtained.  The Veteran apparently failed to respond.  The Court has held that VA's duty to assist the Veteran in the proper development of his case is "not always a one-way street" and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
All identified and available relevant VA and private documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Board now turns to the merits of the Veteran's claim.  


II.  Historical Review

The Veteran's service treatment records state that he was treated for multiple right ankle sprains.  In March 2004, the RO granted service connection for chronic right ankle sprain residuals; assigned a 10 percent evaluation for that disability; and effectuated the award as of June 15, 1998.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Moderate limitation of motion of either ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  The average normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71 (2011).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

An April 2004 treatment record from M. Dhandapani, M.D., conveys that the Veteran complained of right ankle pain and intermittent "buckling."  An assessment of right ankle pain and "possible [degenerative joint disease]" was advanced.  Clinical documentation from Tennessee Orthopaedic Clinics dated in October 2004 indicates that the Veteran was prescribed a brace and physical therapy due to ankle instability.  

In his December 2004 claim for an increased evaluation, the Veteran advanced that an increased evaluation for his right ankle sprain residuals was warranted as he experienced ankle instability for which he wore a brace.  

At a June 2005 VA examination for compensation purposes, the Veteran complained of chronic right ankle pain and frequent "rolling" of the joint.  He clarified that he missed one to two days from work each time that he "rolled" his right ankle.  The Veteran was observed to wear a right ankle brace.  On examination of the right ankle, the Veteran exhibited a range of motion of dorsiflexion to 20 degrees and plantar flexion was to 40 degrees with crepitus.  Contemporaneous X-ray studies of the right ankle were reported to be within normal limits.  The Veteran was diagnosed with "chronic right ankle sprains with continued pain and instability."  

In his May 2006 Appeal to the Board (VA Form 9), the Veteran stated that: his chronic right ankle sprain residuals had progressively worsened and his treating physician had prescribed an ankle brace to help "reduce my chronic roll overs" and to lessen his severe joint weakness.  He stated that his right ankle disability rendered it "more difficult to work due to increasing joint pain, weakness, and instability."  In a June 2006 written statement, the Veteran asserted that an increased evaluation for his right ankle disorder was warranted due to his "decreased mobility, severe pain, and instability."  

At a January 2011 VA examination for compensation purposes, the Veteran complained of chronic right ankle pain, instability, giving way, and "roll outs."  He reported experiencing "recurrent ankle sprains - up to 40 to 50 events" and being employed on a full time basis as a medical laboratory manufacturing supervisor.  The Veteran clarified that he had lost two weeks from work during the preceding year due to his right ankle disorder.  He was observed to be wearing an ankle brace and to have an antalgic gait.  On examination of the right ankle, the Veteran exhibited dorsiflexion to 20 degrees and plantar flexion to 30 degrees without pain or instability.  Contemporaneous X-ray studies of the right ankle revealed small bony fragments projecting off the medial malleolus believed to be "related to prior injury."  The Veteran was diagnosed with right ankle sprain residuals.  The examiner commented that when the "ankle acts up, it affects his knees and then he cannot work."  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran's right knee sprain residuals have been shown to be productive of no more than an antalgic gait; the use of an ankle brace; an ankle range of motion of dorsiflexion to 20 degrees and plantar flexion to 30 degrees; joint instability; and small bony fragments projecting off the medial malleolus.  Such findings are consistent with significant right ankle functional impairment and marked limitation of motion warranting assignment of a 20 percent schedular evaluation.  The Board observes that such evaluation is the maximum schedular evaluation under Diagnostic Code 5271.  

The Board notes that the Veteran has reported being gainfully employed on a full time basis as a supervisor.  He does not contend that either his right ankle disorder renders him unemployable or a total rating for compensation purposes based on individual unemployability is otherwise warranted.  

The Veteran's right ankle sprain residuals fall within the criteria for a 20 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271 for all relevant periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's right ankle sprain residuals beyond that contemplated by the rating schedule.  The evidence is clear that the Veteran's right ankle sprain residuals haves some impact on his employability; however, loss of industrial capacity is the principal factor in assigning schedular evaluations.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The provisions of 38 C.F.R. § 4.1 specifically state: "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363(1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).  


ORDER

A 20 percent evaluation for the Veteran's right ankle sprain residuals is granted subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In its August 2010 Remand instructions, the Board directed that:  

3.  After completion of the action requested in Paragraphs 1 and 2, then schedule the Veteran for a VA examination to address the current nature and etiology of his chronic left inguinal hernia repair residuals, left ilioinguinal nerve entrapment, and erectile dysfunction.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner or examiners should express an opinion as to the impact of the Veteran's left inguinal hernia repair residuals upon his vocational pursuits. 

Send the claims folder to the examiner or examiners for review of pertinent documents therein. The examination report should specifically state that such a review was conducted.  

The Veteran was afforded a January 2011 VA examination for compensation purposes.  The examination report does not advance any objective findings as to the Veteran's left inguinal hernia repair residuals and ilioinguinal nerve entrapment.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his left inguinal hernia repair residuals and ilioinguinal nerve entrapment.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should fully describe the functional limitation that results from the Veteran's left inguinal hernia repair residuals and ilioinguinal nerve entrapment.  The examiner should express an opinion as to the impact of the Veteran's disability upon his vocational pursuits.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


